     Case 2:21-cv-02900 Document 8-1 Filed 04/03/21 Page 1 of 5 Page ID #:32



1
2
3
4
5
6
7
8
9                              UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11   JAMES POE,                               Case No. 2:21-cv-02899
12                    Plaintiff,
13              vs.                           [PROPOSED] ORDER TO SHOW
                                              CAUSE RE: PRELIMINARY
14   UNITED STATES OF AMERICA;                INJUNCTION AND TEMPORARY
     TRACY L. WILKISON,                       RESTRAINING ORDER
15    in her official capacity only;
16   KRISTI KOONS JOHNSON,                    [Filed Concurrently with Joinder and
      in her official capacity only,          Declaration of Jeffrey B. Isaacs]
17
18                    Defendants.
19
20
21
22
23
24
25
26
27
28
                                       1
                [PROPOSED] ORDER TO SHOW CAUSE RE: PRELIMINARY
                  INJUNCTION AND TEMPORARY RESTRAINING ORDER
     483257.2
     Case 2:21-cv-02900 Document 8-1 Filed 04/03/21 Page 2 of 5 Page ID #:33



1               Pursuant to Federal Rule of Civil Procedure Rule 65 and Central District
2    Local Rule 6.5, Plaintiff joined in an ex parte application filed in Case No. 2:21-cv-
3    02803, seeking an order to show cause why a preliminary injunction should not
4    issue and for a temporary restraining order enjoining Defendants from continuing to
5    violate Plaintiff’s constitutional rights.
6               After consideration of Plaintiff’s joinder and the moving and opposition
7    papers filed in Case No. 2:21-cv-02803, the Court hereby ORDERS Defendants to
8    show cause why a preliminary injunction should not issue, and, pending hearing on
9    the Order to Show Cause, GRANTS Plaintiff’s request for a temporary restraining
10   order.
11              ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
12              Defendants are hereby ORDERED TO SHOW CAUSE why a preliminary
13   injunction should not issue enjoining Defendants from:
14                    (a)   Refusing to make reasonably available to safe deposit box holders
15   or their counsel at US Private Vault (“USPV”), located at 9182 W. Olympic
16   Boulevard, Beverly Hills, California 90212, copies of the search warrant purportedly
17   authorizing the search of that location and/or any safe deposit boxes located at that
18   address, and a copy of the receipt of property taken from that location, in a manner
19   that allows box holders, or their counsel, to obtain a copy of those documents without
20   first requiring disclosure of the box holder’s identity to Defendants or their agents;
21                    (b)   Breaking open and inspecting any box seized from USPV in
22   connection with any search of that location for which Defendants do not have a
23   search warrant that identifies the specific box to be searched or inspected by number,
24   or by other specific identifying information that identifies the box before it is opened;
25                    (c)   Requiring box holders to identify themselves to Defendants as a
26   condition precedent to regaining possession of their safe deposit boxes and the
27   contents thereof; and
28                    (d)
                        Instigating investigations, or using in any investigation any
                                                2
                [PROPOSED] ORDER TO SHOW CAUSE RE: PRELIMINARY
                  INJUNCTION AND TEMPORARY RESTRAINING ORDER
     483257.2
     Case 2:21-cv-02900 Document 8-1 Filed 04/03/21 Page 3 of 5 Page ID #:34



1    information Defendants gained directly or indirectly, from inspecting the contents of
2    safe deposit boxes for which Defendants did not have, as of the date of the search and
3    seizure, a search warrant that identified the specific box to be searched or inspected
4    by number, or by other specific identifying information that identified the box before
5    it was opened.
6               Defendants are FURTHER ORDERED TO SHOW CAUSE why a
7    preliminary injunction should not issue requiring the imposition of certain
8    procedural safeguards, including:
9                     (e)    To the extent Defendants already have irreparably altered the
10   boxes, such as by drilling them open in a manner that will render the box holder’s
11   keys inoperable, Defendants shall employ a Special Master to implement a procedure
12   and mechanism for confirming the identity of any box holder and allowing for the
13   return of property in the seized box to that box holder; and
14                    (f)    To the extent there is any dispute about whether the contents of a
15   returned box is damaged or missing due to Defendants’ actions, Defendants shall
16   employ and refer such issues to the Special Master for consideration in a manner that
17   protects the box holder’s identity, and Defendants shall provide the Special Master
18   with any and all records they created regarding the inventory of the boxes at issue.
19              Defendants are FURTHER ORDERED to appear before this Court in
20   Courtroom ___, located at 350 West 1st Street, Los Angeles, California 90012, on
21   _________, 2021 at ____ .m., or as soon thereafter as this matter may be heard.
22   Plaintiff shall file any additional brief and supporting evidence for Plaintiff’s
23   requested motion for preliminary injunction by _________, 2021; Defendants shall
24   file their opposition to the motion for preliminary injunction by _________, 2021,
25   and Plaintiff shall file Plaintiff’s reply brief by _________, 2021.
26                            TEMPORARY RESTRAINING ORDER
27              The Court finds that (1) Plaintiff is likely to succeed on the merits of
28   Plaintiff’s claims; (2) there is a likelihood of immediate and irreparable harm to
                                                  3
             [PROPOSED] ORDER TO SHOW CAUSE RE: PRELIMINARY
               INJUNCTION AND TEMPORARY RESTRAINING ORDER
     483257.2
     Case 2:21-cv-02900 Document 8-1 Filed 04/03/21 Page 4 of 5 Page ID #:35



1    Plaintiff based on continuing violations of his constitutional rights; (3) the balance
2    of the equities tips in Plaintiff’s favor; and (4) the injunctive relief requested here is
3    in the public interest.
4               Therefore, pending hearing on the Order to Show Cause re: Preliminary
5    Injunction, it is hereby ORDERED that Defendants are enjoined from:
6                     (a)   Refusing to make reasonably available at the USPV, located at
7    9182 W. Olympic Boulevard, Beverly Hills, California 90212, copies of the search
8    warrant purportedly authorizing the search of that location and/or any safe deposit
9    boxes located at that address, and copies of the receipt of property taken, in a manner
10   that allows box holders and/or their counsel to obtain a copy of such documents
11   without first requiring disclosure of the box holder’s identity to Defendants or their
12   agents;
13                    (b)   Inspecting the contents of any box seized from USPV in
14   connection with any search of that location for which Defendants do not have a
15   search warrant that identifies the specific box to be searched or inspected by number,
16   owner, or other specific identifying information;
17                    (c)   Instigating investigations, or using in any investigation any
18   information Defendants have gained directly or indirectly, from inspecting the
19   contents of boxes for which Defendants did not have, as of the date of the search and
20   seizure, a search warrant that identifies the specific box to be searched or inspected
21   by number, owner, or other specific identifying information; and
22                    (d)   Advising any person inquiring about return of the contents of any
23   seized box that box holders must identify themselves to Defendants as a condition
24   precedent to regaining possession of their box or its contents.
25              IT IS FURTHER ORDERED THAT:
26              1.    This Temporary Restraining Order is effective immediately upon
27   issuance;
28              2.   A copy of this Order shall be served on Defendants via email by no
                                                  4
                [PROPOSED] ORDER TO SHOW CAUSE RE: PRELIMINARY
                  INJUNCTION AND TEMPORARY RESTRAINING ORDER
     483257.2
     Case 2:21-cv-02900 Document 8-1 Filed 04/03/21 Page 5 of 5 Page ID #:36



1    later than ____ .m. on _________, 2021; and
2               3.   Defendants shall file status reports regarding compliance with this
3    order each Monday until the hearing on the Order to Show Cause why preliminary
4    injunction should not issue is held.
5               IT IS SO ORDERED.
6
7    DATED: ___________, 2021
8
9
                                               Hon. Gary R. Klausner
10                                             United States District Judge
11
     Presented by:
12
     ISAACS | FRIEDBERG LLP
13
14   _________________________
     By: Jeffery B. Isaacs, Esq.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       5
                [PROPOSED] ORDER TO SHOW CAUSE RE: PRELIMINARY
                  INJUNCTION AND TEMPORARY RESTRAINING ORDER
     483257.2
